Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 8, 2016

                                     No. 04-16-00295-CV

                                 Lawrence W. SHIPLEY III,
                                         Appellant

                                               v.

                                     Andrea VASQUEZ,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI12988
                          Honorable Richard Price, Judge Presiding


                                        ORDER
        Appellant’s unopposed motion to change the style of appeal is granted. The style of this
appeal is changed to Lawrence W. Shipley III v. Andrea Vasquez.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court